Title: To George Washington from Brigadier General David Forman, 15 October 1777
From: Forman, David
To: Washington, George



Sir
Prince Town [N.J.] 15th October 1777

From Freehold I Wrote your Excely what steps I had Taken on my return to Draw out The Militia.
At That time I could not tell what effect the order would produce.
I now have The Mortification to Inform your Excely th[a]t I do not belive I shall Collect three Hundred men.
The Monmouth Militia have Turned out Quite as well as Usual, but from the Irruptions of Several of The Enemies pillaging parties into That County during my late Absence, The Inhabitants have been led to petition the Legislative Body th[a]t No part of Their Militia may be Marched off and have Succeeded in Their request.
Two Classes from Colol Phillips’s regt of The Hunterdon Militia th[a]t were to have Composed a part of my Brigade are Taken for Genl Dickinson—The Sussix Militia I have not heard any Thing of—allthough I Expressly ordered the Colol to inform me by Express what Number of Men he Could produce and When I might with Certainty Expect they wood March—My Whole Dependance is now on 2 Classes from two regts of Middlesex, Consisting of 300 Men each And the Burling Ton Militia.
if your Excely Thinks so Small a Detachment worth Sending forward—They shall March Immediately on return of This Express.
Since my return to Monmouth One of my Scouts fell in with and Took a Tory refugee th[a]t had Declared his Attachment to The Crown Party in our dispute—on Serching The Gent. We found in his pocket a Direction to Make himself Acquainted with the Situation of your Excely’s Army &c. &c.
I immediately ordered a Court to be Called for his Tryall—The Fellow Confessed the paper, and That it was given him by a Colol Taylor—

The Court Sentenced him to be hung; Which was Executed Monday Twelve OClock.
Capt. Patterson This Minute brings a report th[a]t Genl Gates has intirely routed Genl Burgoine and Taken all his Baggage Stores &c.
Beg to be favoured by return of The Express with the Facts. I have The Honr to be Your Excely’s Most Obdt Humble Servt

David Forman

